Citation Nr: 0604693	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-16 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate, including as due to herbicide exposure.

2.  Entitlement to service connection for glaucoma, including 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the Reno, 
Nevada Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for an enlarged prostate and for glaucoma, 
in both cases including as due to herbicide exposure.

In February 2006, the veteran wrote that he wished to 
withdraw his appeal as to both claims.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board claims 
for service connection for an enlarged prostate and for 
glaucoma, in both cases including as due to herbicide 
exposure.

2.  In February 2006, prior to the promulgation of a decision 
in this appeal, the veteran submitted a request to withdraw 
his appeal as to both claims.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7015 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In February 2006, the veteran wrote that he wished to 
withdraw his appeal as to the claims for service connection 
for an enlarged prostate and for glaucoma.  Thus, there is no 
remaining allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


